                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                           CHARLESTON DIVISION

DAVIN JEROME STEWART,               )
                                    )
                  Petitioner,       )                No. 2:09-cv-0295-DCN
                                    )
            vs.                     )                        ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
____________________________________)

       This matter is before the court on petitioner Davin Jerome Stewart’s (“Stewart”)

motions to vacate, set aside, or correct his federal sentence pursuant to 28 U.S.C. § 2255,

ECF Nos. 272 and 310. The government filed a motion to dismiss or, in the alternative,

for summary judgment, ECF No. 283. For the reasons set forth below, the court

dismisses Stewart’s petitions and grants the government’s motion.

                                    I. BACKGROUND

    On March 11, 2009, the government named Stewart, along with two other

defendants, in an indictment charging him with armed bank robbery in violation of 18

U.S.C. § 2113 (Count 1); carrying a firearm during the commission of a violent crime in

violation of 18 U.S.C. § 924(c) (Count 2); and felony possession of a firearm in violation

of 18 U.S.C. § 922(g) (Count 3). On November 18, 2009, a jury found Stewart guilty of

all three counts. On May 25, 2010, the court sentenced Stewart to a total aggregate term

of imprisonment of 171 months. Stewart appealed his conviction to the Fourth Circuit,

which affirmed on January 1, 2011. United States v. Stewart, 408 F. App’x 755, 757 (4th

Cir. 2011) (unpublished opinion).




                                             1
    On April 6, 2016, Stewart, acting pro se, filed a § 2255 petition seeking relief from

his conviction and sentence. ECF No. 272. On June 10, 2016, the government filed a

motion to dismiss Stewart’s petition or, in the alternative, for summary judgment. ECF

No. 283. Stewart responded to the government’s motion on August 19, 2016. ECF No.

295. On September 25, 2019, Stewart filed a second § 225 petition, supplementing his

first petition. ECF No. 310.

                                     II. STANDARD

       Federal district courts are charged with liberally construing petitions filed by pro

se litigants to allow the development of a potentially meritorious case. See Hughes v.

Rowe, 449 U.S. 5, 9-10 (1980). Pro se petitions are therefore held to a less stringent

standard than those drafted by attorneys. See Gordon v. Leeke, 574 F.2d 1147, 1151 (4th

Cir. 1978). Liberal construction, however, does not mean that a court may ignore a clear

failure in the pleading to allege facts that set forth a cognizable claim. See Weller v.

Dep’t of Soc. Servs., 901 F.3d 387, 390-91 (4th Cir. 1990).

       Pursuant to 28 U.S.C. § 2255(a):

       A prisoner in custody under sentence of a court established by Act of
       Congress claiming the right to be released upon the ground that the sentence
       was imposed in violation of the Constitution or laws of the United States,
       or that the court was without jurisdiction to impose such sentence, or that
       the sentence was in excess of the maximum authorized by law, or is
       otherwise subject to collateral attack, may move the court which imposed
       the sentence to vacate, set aside or correct the sentence.
The petitioner must prove the grounds for collateral attack by a preponderance of the

evidence. 1 See King v. United States, 2011 WL 3759730, at *2 (D.S.C. Aug. 24, 2011)

(citing Miller v. United States, 261 F.2d 546, 547 (4th Cir. 1958)).


       1
        In deciding a § 2255 petition, the court shall grant a hearing, “[u]nless the
motion and the files and records of the case conclusively show that the prisoner is entitled
                                              2
       If, on a motion to dismiss, the court considers matters outside of the pleadings,

such as a party’s supporting memoranda and attachments, the court treats the motion as

one for summary judgement. Fed. R. Civ. P. 12(d). “The court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). At the

summary judgment stage, the court must view the evidence in the light most favorable to

the non-moving party and draw all justifiable inferences in its favor. Anderson v. Liberty

lobby, Inc., 477 U.S. 242, 255 (1986).

                                    III. DISCUSSION

       In his petition, Stewart argues that his conviction under § 924(c) should be

vacated based on the court’s ruling in Johnson v. United States, 135 S. Ct. 2551 (2015).

Specifically, Stewart argues that his conviction for armed bank robbery is not a “crime of

violence” for the purposes of § 924(c). Further, Stewart argues that his § 924(c)

conviction cannot stand because neither his indictment nor jury form alleged

“brandishing.” Finally, Stewart’s supplemental petition argues that his counsel rendered

ineffective assistance in failing to object to his sentence in light of Johnson. Because no

ground entitles Stewart to relief, the court dismisses Stewart’s petitions.

       A. Stewart’s Challenge Under Johnson

       The court must first address the timeliness of Stewart’s claim for relief under

Johnson. Stewart’s petition challenges his § 924(c) conviction and sentence based on the

Supreme Court’s holding in Johnson that the residual clause of the Armed Career




to no relief.” 28 U.S.C. § 2255(b). The court has reviewed the record in this case and has
determined that a hearing is not necessary.
                                              3
Criminal Act (“ACCA”) is void for vagueness. Section 924(c) contains a residual clause

that is similar to the ACCA’s residual clause. Section 2255 imposes a one-year period of

limitations, relevant here, from “the date on which the right asserted was initially

recognized by the Supreme Court, if that right has been newly recognized by the

Supreme Court and made retroactively applicable to cases on collateral review.” 28

U.S.C. § 2255(f)(3). However, the newly recognized right in Johnson only relates to the

residual clause in the ACCA, not the residual clause in § 924(c). Indeed, in Beckles v.

United States, 137 S. Ct. 886 (2017), the Supreme Court “made clear that the right

announced in Johnson did not automatically apply to all similarly worded residual

clauses.” United States v. Brown, 868 F.3d 297, 302 (4th Cir. 2017), cert. denied, 139 S.

Ct. 14 (2018). The Fourth Circuit reiterated this point in Brown, finding that a

petitioner’s motion challenging the residual clause in the United States Sentencing

Guidelines was untimely because the petitioner brought the motion pursuant to Johnson,

and the newly recognized right in Johnson only applied to the ACCA. Id. at 303. As

such, Johnson does not recognize any new right that is applicable to § 924(c), making

Stewart’s claim untimely based on Johnson.

       However, this does not end the court’s inquiry. While Stewart’s petition is

untimely under Johnson, it may be considered under United States v. Davis, 139 S. Ct.

2319 (2019). In Davis, the Supreme Court announced a newly recognized right by

finding § 924(c)’s residual clause to be unconstitutionally vague. 139 S. Ct. at 2336.

Neither the Supreme Court nor the Fourth Circuit has determined whether Davis has

retroactive effect. However, the Fifth, Tenth, and Eleventh Circuits have all determined

that Davis established a new substantive rule that should be applied retroactively. See



                                             4
United States v. Reece, 2019 WL 4252238, at *4 (5th Cir. Sept. 9, 2019); United States v.

Bowen, 2019 WL 4146452, at *4 (10th Cir. Sept. 3, 2019); In re Hammoud, 931 F.3d

1032, 1039 (11th Cir. 2019). The court agrees with the reasoning of these courts and

gives Davis retroactive effect. Therefore, Davis, which was decided on June 24, 2019,

affects the timeliness of Stewart’s petition.

        However, even in light of Davis, the court denies Stewart’s motion because his

§ 924(c) conviction and sentence are nonetheless valid based on the force clause.

Pursuant to § 924(c), it is illegal for “any person who, during and in relation to any crime

of violence or drug trafficking crime . . . for which the person may be prosecuted in a

court of the United States” to “use[ ] or carr[y] a firearm, or who, in furtherance of any

such crime, possess[ ] a firearm.” 18 U.S.C. § 924(c). The statute defines “crime of

violence” as

        (A) has as an element the use, attempted use, or threatened use of physical
        force against the person or property of another, or
        (B) that by its nature, involves a substantial risk that physical force against
        the person or property of another may be used in the course of committing
        the offense.
Id. The Davis Court found the residual clause, subsection B, to be void for vagueness;

however, the force clause, subsection A, remains intact. As such, § 924(c) convictions

based on an underlying crime of violence that fits within the force clause’s definition are

still valid.

        The crime of violence upon which Stewart’s § 924(c) conviction is based is his

conviction for armed bank robbery in violation of 18 U.S.C. § 2113. Stewart argues that

armed bank robbery is not a crime of violence because the residual clause of § 924(c) is

void for vagueness and because armed bank robbery does not qualify as a crime of

violence under the force clause. While the residual clause is void for vagueness, the

                                                5
second half of Stewart’s argument fails because the Fourth Circuit has long found armed

bank robbery to be a crime of violence under the force clause. In United States v.

McNeal, the Fourth Circuit noted, “Twenty-five years ago[], our esteemed former

colleague Judge Hall explained that ‘armed bank robbery is unquestionably a crime of

violence, because it ‘has as an element the use, attempted use, or threatened use of

physical force against the person or property of another.’” 818 F.3d 141, 152 (4th Cir.

2016) (quoting United States v. Adkins, 937 F.2d 947, 950 n. 2 (4th Cir. 1991)). Thus,

the court found that “bank robbery under § 2113(a) constitutes a crime of violence under

the force clause of § 924(c)(3).” Id. at 153. Therefore, Stewart’s § 924(c) conviction is

still valid, and Davis offers him no relief.

       B. Remaining Grounds of Stewart’s Petitions

       In his first petition, Stewart also asserts that his § 924(c) conviction is invalid

because the government did not charge him with brandishing a weapon in its indictment

and the court did not charge the jury on the issue of brandishing. In his second petition,

Stewart additionally asserts a claim of ineffective assistance of counsel. Because both

arguments are untimely, the court rejects these remaining grounds for Stewart’s petition.

       Section 2255 imposes a one-year period of limitations:

       A 1-year period of limitation shall apply to a motion under this section. The
       limitation period shall run from the latest of—

       (1) the date on which the judgment of conviction becomes final;

       (2) the date on which the impediment to making a motion created by
           governmental action in violation of the Constitution or laws of the United
           States is removed, if the movant was prevented from making a motion
           by such governmental action;




                                               6
      (3) the date on which the right asserted was initially recognized by the
          Supreme Court, if that right has been newly recognized by the Supreme
          Court and made retroactively applicable to cases on collateral review; or

      (4) the date on which the facts supporting the claim or claims presented
          could have been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f).

          Section 2255(f)’s one-year limitations period is applied on a claim-by-claim basis.

Hannigan v. United States, 131 F. Supp. 3d 480, 487 (E.D.N.C. 2015); see Capozzi v.

United States, 768 F.3d 32, 33 (1st Cir. 2014) (per curiam) (collecting cases from the

Third, Sixth, Ninth, Tenth, and Eleventh Circuits). For postconviction relief purposes, “a

judgment of conviction becomes final when the time expires for filing a petition for

certiorari contesting the appellate court’s affirmation of the conviction,” meaning 90 days

after entry of the court of appeal’s judgment. Clay v. United States, 537 U.S. 522, 525

(2003).

          The Fourth Circuit affirmed Stewart’s conviction and sentence on January 21,

2011; Stewart’s window for filing a petition for certiorari, therefore, expired on April 21,

2011. Stewart filed the instant petitions on April 6, 2016 and September 25, 2019,

respectively. Both petitions were filed well after § 2255(f)’s 1-year limitations period

expired. While Stewart’s claim under Johnson is made timely by the right recognized by

the Supreme Court in Davis with respect to § 924(c), subsection 3 of § 2255(f) does

nothing to help the remaining grounds of Stewart’s petitions because the Supreme Court

has not recognized any new rights with respect those grounds. Likewise, § 2255(f)’s

other subsections do not save Stewart’s untimely petitions. Therefore, the court

dismisses Stewart’s petition and grants the government’s motion to dismiss.




                                               7
       Rule 11(a) of the Rules Governing Section 2255 Proceedings provides that the

district court “must issue or deny a certificate of appealability when it enters a final order

adverse to the applicant.” A certificate of appealability may issue “only if the applicant

has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). An applicant satisfies this standard by establishing that reasonable jurists

would find that the district court’s assessment of the constitutional claims is debatable or

wrong and that any dispositive procedural ruling by the district court is likewise

debatable. Miller–El v. Cockrell, 537 U.S. 322, 336–38 (2003). Here, Stewart does not

meet this standard because there is nothing debatable about the court’s resolution of his §

2255 petition.

                                   IV. CONCLUSION

       For the foregoing reasons, the court DISMISSES Stewart’s petitions and

GRANTS the government’s motion. A certificate of appealability is DENIED.

       AND IT IS SO ORDERED.




                                       DAVID C. NORTON
                                       UNITED STATES DISTRICT JUDGE

January 7, 2020
Charleston, South Carolina




                                              8
